     Case 1:20-cv-00637-DAD-BAM Document 16 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
      JOSHUA BLAND,                                        No. 1:20-cv-00637-NONE-BAM (PC)
11
                            Plaintiff,                     ORDER DISMISSING ACTION WITHOUT
12                                                         PREJUDICE FOR FAILURE TO PAY FILING
                v.                                         FEE AND FAILURE TO OBEY COURT
13                                                         ORDER
      THE PEOPLE OF THE STATE OF
14    CALIFORNIA,                                          (Doc. No. 10)
15                          Defendant.
16

17             Plaintiff Joshua Bland is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19             On May 8, 2020, the assigned magistrate judge issued findings and recommendations

20   recommending that plaintiff’s application to proceed in forma pauperis be denied and that he be

21   required to pay the $400.00 filing fee in full to proceed with this action. (Doc. No. 6.) Following

22   the granting of an extension of time to do so, plaintiff filed his objections on June 4, 2020. (Doc.

23   No. 9.)

24             On August 6, 2020, the undersigned issued an order adopting the findings and

25   recommendations in full and ordering plaintiff to pay the $400.00 filing fee in full within twenty-

26   one (21) days to proceed with this action. (Doc. No. 10). Plaintiff was warned that if he failed to

27   pay the required filing fee within the specified time, the action would be dismissed without

28   further notice. (Id. at 2.)
                                                           1
     Case 1:20-cv-00637-DAD-BAM Document 16 Filed 10/14/20 Page 2 of 2


 1           On August 26, 2020, plaintiff filed a motion for an extension of time to pay the filing fee.

 2   (Doc. No. 13.) That motion was granted. (Doc. No. 14.) On September 21, 2020, plaintiff filed

 3   a request for judicial notice wherein plaintiff argued that the filing fee has been discharged in full

 4   by way of a promissory note. Plaintiff states that the promissory note is valid legal tender; he

 5   attempts to support this contention with a variety of frivolous arguments which the court declines

 6   to summarize herein. (Id.)

 7           The court has determined that plaintiff is subject to 28 U.S.C. § 1915(g), and that his

 8   allegations do not satisfy the imminent danger exception. Therefore, prepayment of the filing fee

 9   is required in order to proceed with this action. The court accepts credit card payments, and if

10   credit card payment cannot be made, fees may be paid by check or money order. Local Rule

11   135(g)(4). Promissory notes are not an acceptable method of payment for the required filing fees

12   in this action.

13           The extended deadline to pay the filing fee has expired, and plaintiff has failed to pay the

14   filing fee with a valid method of payment or otherwise indicate his willingness to comply with the

15   court’s order. Based on plaintiff’s filing, it is apparent that he does not intend to pay the filing fee

16   by valid method of payment. Because plaintiff has failed to obey the court’s order and pay the

17   appropriate filing fee, this case cannot proceed. Therefore, this matter will be dismissed. See

18   Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992).

19           Accordingly,

20       1. This action is dismissed, without prejudice, due to plaintiff’s failure to comply with the
21           court’s order of August 6, 2020, (Doc. No. 10), and his failure to pay the required filing

22           fee; and

23       2. The Clerk of the Court is directed to terminate all pending motions and deadlines and

24           close this action.

25   IT IS SO ORDERED.
26
         Dated:        October 13, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                         2
